DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 2/22/21.
2.	The present application is being examined under the pre-AIA  first to invent provisions.
3.	Claims 1-14 are currently pending.
4.	Claim 1 and 8 are amended. Claims 2-7 and 9-14 are original.

Response to Arguments
                                        Response: 35 U.S.C.  § 102 and 103
5.    Examiner Response:
	The Applicant’s arguments on page 6 with respect to the limitation of claim 11 that states “a patient-adapted intercondylar femoral box-cut guide” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the patient-adapted box-cut guide" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the patient-adapted box-cut guide" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028) in view of Cuckler et al. (U.S. PGPub 2010/0160918).

With respect to claim 1, Haines discloses “A patient-adapted articular repair system for treatment of a knee joint of a patient, the knee joint including a femur” as [Haines (paragraph Examiner’s interpretation: The examiner considers the cutting system to be the repair system for treatment of a knee joint, since the cutting system is cutting the patient’s bone (femur) in order for an implant to be placed on the patient’s bone;
“a patient-adapted femoral implant component having at least two planar bonefacing surfaces” as [Haines (paragraph [0011])] Examiner’s interpretation: Planar surfaces are created in or on the bone to allow for proper attachment or implantation of prosthetic devices;
While Haines discloses there being cutting guide surfaces, Haines does not explicitly disclose “and a patient-adapted intercondylar femoral box-cut guide; the patient-adapted box-cut guide comprising: at least two planar surfaces configured to engage corresponding resected surfaces of the femur, wherein the at least two planar surfaces of the guide are sized and positioned based on the size and position of the at least two planar bone-facing surfaces of the femoral implant component; and first, second, and third planar box-cut guide surfaces, wherein each guide surface is configured to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create corresponding first, second, and third planar cut surfaces of the femur; wherein the first guide surface and the third guide surface are parallel;”
Cuckler et al. discloses “and a patient-adapted intercondylar femoral box-cut guide” as [Cuckler et al. (paragraph [0036], paragraph [0049], Fig. 1 item 112)];
“the patient-adapted box-cut guide comprising: at least two planar surfaces configured to engage corresponding resected surfaces of the femur, wherein the at least two planar surfaces of the guide are sized and positioned based on the size and position of the at least two planar bone-facing surfaces of the femoral implant component” as [Cuckler et al. (paragraph [0049], paragraph [0053], Fig. 10A)] Examiner’s interpretation: The examiner considers the cutting surfaces to be the at least two planar surfaces, since the cutting surfaces of the guide are planar;
Examiner’s interpretation: The examiner considers the multiple first cutting surfaces and the second cutting surfaces to be the first, second, and third planar box-cut guide surfaces, since the surfaces are planar and they are used to direct a suitable cutting instrument to the bone to be cut;
“wherein the first guide surface and the third guide surface are parallel” as [Cuckler et al. (Figs. 10C and 10D item 364)] Examiner’s interpretation: The cutting surfaces 364 as shown in Figs. 10C and 10D of the Cuckler et al. reference are parallel to each other;
“and wherein the second guide surface is perpendicular to the first guide surface and to the third guide surface” as [Cuckler et al. (Fig. 10A)] Examiner’s interpretation: Fig. 10A of the Cuckler et al. reference shows a first guide surface and a third guide surface that are parallel to each other and the second guide surface being perpendicular to the first and third guide surface.  


    PNG
    media_image1.png
    587
    743
    media_image1.png
    Greyscale
 Fig. 9 of the current application
    PNG
    media_image2.png
    742
    861
    media_image2.png
    Greyscale
      
Fig. 10A of the Cuckler et al. reference

   
With respect to claim 2, the combination of Haines and Cuckler et al. discloses the system of claim 1 above, and Cuckler et al. further discloses “a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position 

With respect to claim 7, the combination of Haines and Cuckler et al. discloses the system of claim 1 above, and Cuckler et al. further discloses “wherein the femoral box-cut guide further comprises at least two pin holes each having a predetermined position and orientation relative to the femur when the femoral box-cut guide is engaged and aligned with the femur.” as [Cuckler et al. (paragraph [0023], Fig. 1 item 120)];

8.	Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028) in view of Cuckler et al. (U.S. PGPub 2010/0160918) in further view of Bonutti (U.S. PGPub 2002/0029045).

With respect to claim 3, the combination of Haines and Cuckler et al. discloses the system of claim 2 above.
While the combination of Haines and Cuckler et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines and Cuckler et al. do not explicitly disclose “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide”
Bonutti discloses “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide.” as [Bonutti (paragraph [0151], Fig. 16 item 186])];
Haines, Cuckler et al. and Bonutti are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.

The motivation for doing so would have been because Bonutti teaches that by making a limited incision on a desired portion of a patient’s body, the ability to access posterior or soft tissue to remove spurs can be accomplished (Bonutti (paragraph [0004], paragraph [0008] –[0009]).

          With respect to claim 4, the combination of Haines and Cuckler et al. discloses the system of claim 2 above.
          While the combination of Haines and Cuckler et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines and Cuckler et al. do not explicitly disclose “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur”
          Bonutti further discloses “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur.” as [Bonutti (paragraph [0143], paragraph [0145], Fig. 13)];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. by incorporating a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create at least one of the at least two resected surfaces of the femur as taught by Bonutti for the purpose of making a limited incision on a desired portion of a patient’s body.
The motivation for doing so would have been because Bonutti teaches that by making a limited incision on a desired portion of a patient’s body, the ability to access posterior or soft tissue to remove spurs can be accomplished (Bonutti (paragraph [0004], paragraph [0008] –[0009]).

9.	Claims 5, 8-10, 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918) in view of Bojarski et al. (U.S. PGPub 2011/0029093).

           With respect to claim 5, the combination of Haines and Cuckler et al. discloses the system of claim 1 above.
            While the combination of Haines and Cuckler et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines and Cuckler et al. do not explicitly disclose 
           Bojarski et al. discloses “wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel.” as [Bojarski et al. (paragraph [0548])] Examiner’s interpretation: The distal bone cut of a femoral implant component includes medial and lateral condylar facets that are in the same plane as each other and/or are substantially parallel to each other.  The facets can be separated by the intercondylar space and/or by a step cut;
Haines, Cuckler et al. and Bojarski et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. by incorporating wherein the femoral implant component further comprises an intercondylar box portion having at least a first side wall and a second side wall, the first and second side walls being parallel as taught by Bojarski et al. for the purpose of analyzing a patient’s joints.
The motivation for doing so would have been because Bojarski et al. teaches that by analyzing a patient’s joints, the ability to evaluate a course of corrective action for a patient’s needs can be addressed (Bojarski et al. (paragraph [0013]).

With respect to claim 8, Haines discloses “A patient-adapted articular repair system for treatment of a knee joint of a patient, the knee joint including a femur and a tibia” as [Haines. (paragraph [0029])];

While the combination of Haines and Cuckler et al. teaches cutting a femur, Haines and Cuckler et al. do not explicitly disclose “the femoral implant component comprising: a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that then the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position; wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface”
Bojarski et al. discloses “the femoral implant component comprising: “a bone-facing surface sized and shaped based on a substantially uncut surface of the femur such that then the bone-facing surface is brought into contact with the uncut surface of the femur it engages and aligns with the uncut surface in a single, predetermined position” as [Bojarski et al. (paragraph [0756])];
“wherein the first guide surface and the third guide surface are positioned and oriented such that when the femoral implant is positioned on the femur after it has been resected, the first side wall abuts the first cut surface and the second side wall abuts the third cut surface.” as [Bojarski et al. (paragraph [0548])];
Haines, Cuckler et al. and Bojarski et al. are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines and Cuckler et al. by incorporating a 
The motivation for doing so would have been because Bojarski et al. teaches that by analyzing a patient’s joints, the ability to evaluate a course of corrective action for a patient’s needs can be addressed (Bojarski et al. (paragraph [0013]).
The other limitations of the claim teach the same substantive limitations as claims 1 and 5 above and are rejected using the same teachings.

With respect to claim 9, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 8 above and Bojarski et al. further discloses “wherein the femoral implant component further comprises at least two planar bone-facing surfaces.” as [Bojarski et al. (paragraph [0011)] Examiner’s interpretation: Planar surfaces are created in or on the bone to allow for proper attachment or implantation of prosthetic devices;

With respect to claim 10, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 9 above and Cuckler et al. further discloses “a first patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection 

With respect to claim 12, , the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 10 above and Bojarski et al. further discloses “a second patient-adapted femoral resection guide configured to engage at least a portion of the femur in a predetermined position and to guide a saw blade into a portion of the femur along a predetermined resection plane to thereby create a resected surface of the femur for engaging at least one of the at least two planar bone-facing surfaces of the implant component.” as [Bonutti (paragraph [0143], paragraph [0145], Fig. 13)];

With respect to claim 14, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 8 above and Cuckler et al. further discloses “wherein the femoral box-cut guide further comprises at least two pin holes each having a predetermined position and orientation relative to the femur when the femoral box-cut guide is engaged and aligned with the femur” as [Cuckler et al. (paragraph [0023], Fig. 1 item 120)];

10.	Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918), Bojarski et al. (U.S. PGPub 2011/0029093) in view of Bonutti (U.S. PGPub 2002/0029045)

With respect to claim 11, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 10 above.
While the combination of Haines, Cuckler et al. and Bojarski et al. teaches a patient-adapted intercondylar femoral box-cut guide, Haines, Cuckler et al. and Bojarski et al. do not explicitly disclose “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide”
 Bonutti further discloses “wherein the first patient-adapted femoral resection guide is a distal femoral resection guide.” as [Bonutti (paragraph [0151], Fig. 16 item 186])];
Haines, Cuckler et al., Bojarski and Bonutti are analogous art because they are from the same field endeavor of analyzing the alignment and cutting of a bone.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines, Cuckler et al. and Bojarski by incorporating wherein the first patient-adapted femoral resection guide is a distal femoral resection guide as taught by Bonutti for the purpose of making a limited incision on a desired portion of a patient’s body.
The motivation for doing so would have been because Bonutti teaches that by making a limited incision on a desired portion of a patient’s body, the ability to access posterior or soft tissue to remove spurs can be accomplished (Bonutti (paragraph [0004], paragraph [0008] –[0009]).




11.	Claims 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haines (U.S. PGPub 2005/0055028), Cuckler et al. (U.S. PGPub 2010/0160918), Bojarski et al. (U.S. PGPub 2011/0029093) (from IDS dated 11/17/17) in view of Farrar et al. (U.S. PGPub 2009/0306785) (from IDS dated 11/17/17).

With respect to claim 6, the combination of Haines, Cuckler et al. and Bojarski et al. discloses the system of claim 5 above.
While the combination of Haines, Cuckler et al. and Bojarski et al. teaches aligning the femoral implant component model and the tibial implant component model disposed at a first and second flexion angle, Haines, Cuckler et al. and Bojarski et al. do not explicitly disclose “wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall.”
Farrar et al. discloses “wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall.” as [Farrar et al. (paragraph [0019] – [0022])];
Haines, Cuckler et al., Bojarski et al. and Farrar et al. are analogous art because they are from the same field endeavor of analyzing alignment of an implant component for a knee joint.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Haines, Cuckler et al. and Bojarski et al. by incorporating wherein the femoral implant component further comprises a cam extending across the intercondylar box portion from the first side wall to the second side wall as taught by Farrar et al. for the purpose of providing a knee joint prosthesis where the femoral bearing surface is provided in part by a cam.


With respect to claim 13, the claim recites the same substantive limitations of claim 6 above and is rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retriev al (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/BRIAN S COOK/Primary Examiner, Art Unit 2127